Citation Nr: 0618627	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-01 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial increased rating, higher than 20 
percent, for a low back disability.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
January 1993.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a October 2001 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  

In October 2001, the RO granted the claim of entitlement to 
service connection for chronic low back pain and assigned a 
20 percent disability rating, effective April 2001, the date 
of receipt of the claim.  

This case was previously before the Board.  In December 2003 
the Board remanded the issue for further development.  After 
additional development was performed, when the case was 
returned to the Board, the Board determined that the 
requested development was not accomplished in accordance with 
the directives of the December 2003 Remand.  

Accordingly, in April 2005, the Board remanded the issue of 
entitlement to an initial increased rating, higher than 20 
percent, for a low back disability for compliance with the 
Board's December 2003 Remand directives.  A review of the 
claims file shows that the requested development has been 
accomplished.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's service-connected lumbar spine disability 
is manifested by near normal to normal range of motion and 
there is no objective medical evidence which shows that the 
veteran suffers from neurologic symptoms, which are 
compensable, due to his service-connected spine disability.  


CONCLUSION OF LAW

The criteria for entitlement to an initial increased rating 
for a low back disability, higher than 20 percent, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a Diagnostic Codes 5292, 
5293, 5295 (in effect prior to September 26, 2003), 
Diagnostic Code 5293 (effective beginning September 23, 
2002), Diagnostic Codes 5235-5243, General Rating Formula for 
Disease and Injuries of the Spine (effective September 26, 
2003) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of entitlement to disability rating 
for a chronic low back disability, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to an initial increased rating for a low back 
disability, any questions as to the appropriate effective 
date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist with regard to the initial service connection 
claim in May 2001.  He was also provided with correspondence 
that properly notified him of VCAA and VA's duty to assist 
with regard to entitlement to an initial rating, higher than 
20 percent, in January 2004, October 2004, April 2005, 
November 2005, subsequent to the RO's initial decision.  

The Board concludes that the discussions contained in the 
RO's October 2001 rating decision, the January 2003 Statement 
of the Case (SOC), correspondence issued in January 2004, 
October 2004, April 2005, and November 2005, which pertains 
to the requirements of VCAA and VA's duty to assist, and the 
January 2005 and February 2006 Supplemental Statements of the 
Case (SSOC), informed the veteran of the information and 
evidence necessary to substantiate the claim and complied 
with VA's notification requirements.  

Specifically, the Board concludes that the RO's decision, 
SOC, SSOCs, and the January 2004, October 2004, April 2005, 
and November 2005 correspondences informed the veteran of why 
the evidence on file was insufficient to grant the claim; 
what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
necessary to substantiate the claim.  The correspondence 
pertaining to VCAA specifically informed the veteran of what 
he should do in support of the claim, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was also informed to essentially submit 
everything in his possession with regard to establishing 
evidence that is necessary to substantiate the claim.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, VA medical treatment 
records, and non-VA medical treatment records.  The veteran 
has not identified any additional evidence pertinent to the 
claim, which is not already associated with the claims file, 
and there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The RO granted the claim of entitlement to service connection 
for chronic low back pain and assigned an initial 20 percent 
disability rating, effective April 2001.  In the veteran's 
timely Notice of Disagreement, he explained that he is unable 
to perform certain household chores and yard work, he also 
explained that his low back disability interferes with his 
ability to interact with his children, and that the 
disability has interfered with his employment.  For these 
reasons, the veteran essentially maintains that he is 
entitled to an initial higher rating for the service-
connected spine disability, initially evaluated as 20 percent 
disabling.  

When considering a claim of entitlement to a higher 
disability rating, the Board notes that disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  In general, disability evaluations are 
assigned by applying a schedule of ratings that represent, as 
far as can practically be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The Board notes that in evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West , 12 Vet. App. at 126.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Note that both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.174 (2005).  

The veteran's claim was received in April 2001.  The Board 
notes that the regulations for evaluating spine disabilities 
were changed during the appeal period, effective September 
23, 2002 and September 26, 2003.  The January 2003 Statement 
of the Case, the January 2005 Supplemental Statement of the 
Case (SSOC), and the February 2006 SSOC informed the veteran 
of the regulatory changes.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5292, in pertinent part, the criteria 
provide that a 20 percent disability rating is assigned for 
moderate limitation of motion of the lumbar spine.  The next 
higher rating of 40 percent is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5293, prior to the regulatory change in 
the criteria for evaluating disabilities of the spine that 
occurred on September 23, 2002, a 20 percent rating is 
assigned for intervertebral disc syndrome (IVDS) with 
moderate recurrent attacks.  A 40 percent disability rating 
is assigned for severe IVDS with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under Diagnostic Code 5295, in pertinent part, a 20 percent 
rating is assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Criteria for Evaluating Intervertebral Disc Syndrome--
Effective on September 23, 2002 

Effective from September 23, 2002, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(combined ratings table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
assigned for incapacitating episodes have a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).  

Criteria for Evaluating Intervertebral Disc Syndrome--
Effective and September 26, 2003

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there is some minor re-phrasing.  Diagnostic Code 
5243 provides:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted Note 2 which is included in the old criteria.  

Criteria for Evaluating the Spine under the General Rating 
Formula for Diseases and Injury of the Spine --Effective on 
September 26, 2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent is warranted for forward flexion 
of the thoracolumbar spine of 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).  

In the veteran's case, the determinative issue is whether 
symptoms which are attributable to the service-connected 
spine disability, initially evaluated as 20 percent 
disabling, meet the criteria for an initial higher rating.  
The Board notes, however, that application of the newer 
regulations can be no earlier than the effective date of the 
change.  

Note that the RO generously assigned an initial 20 percent 
disability rating for chronic low back pain, effective April 
2001, under Diagnostic Code 5293.  The instant appeal stems 
from an initial grant of service connection for the lumbar 
spine disability, as such; the Board reviewed all of the 
evidence that was considered in granting the claim of 
entitlement to service connection and the assignment of the 
initial 20 percent rating to determine whether an initial 
rating higher than 20 percent is warranted at any time during 
the appeal period.  See Fenderson.  

The Board points out that the veteran's service medical 
records show that he injured his back while playing football.  
Service medical records also show that on separation 
examination, dated in December 1992, the veteran suffered 
from mechanical low back pain related to lifting 280 pounds.  
The post-service medical evidence associated with the claims 
file includes medical records from Hanover Chiropractic 
Health Care, dated from November 1999 to March 2001; medical 
records from South Shore Hospital, dated from November 1999 
to March 2000; medical records from S. Koelbel, M.D. at 
Braintree Medical Associates; VA examination reports, dated 
in June 2001, October 2004, and January 2006; and a VA 
addendum to the VA examination report, dated in January 2006.  

At the outset, the Board observes that the aforementioned 
post-service records consistently state that the veteran 
injured his back when he was involved in a post-service 
employment related accident in November 1999.  There is no 
evidence included in the claims file that shows that the 
veteran had a disc problem of the spine prior to the 
diagnosis in December 1999, discussed in detail below.  

The medical records from S. Koelbel, M.D. at Braintree 
Medical Associates indicate that the veteran developed an 
acute onset of low back pain on November 2, 1999 when he 
lifted cases of produce at his place of employment, which at 
the time was at a grocery store.  He was followed by S. 
Koelbel, M.D. until approximately April 2000.  The non-VA 
medical record dated on November 18, 1999 shows that the 
veteran was injured at his place of employment, where he held 
a position as produce manager and was diagnosed as having 
sciatica and L5 disc herniation of the left side.  On VA 
examinations, dated in June 2001, October 2004, and January 
2006 he related that he injured the back while he was 
employed at a grocery store and that he began to experience 
radiation into the left buttock, leg, and calf.  

The Board thoroughly reviewed the aforementioned records to 
determine whether the veteran's symptoms which are 
attributable to the service-connected lumbar spine disability 
meet the criteria for an initial higher rating.  In order to 
assign the next higher rating of 40 percent under Diagnostic 
Code 5292, Limitation of Motion of the Lumbar Spine, the 
evidence must demonstrate that the veteran suffers from 
severe limitation of motion of the lumbar spine.  Since the 
initial grant of service connection the veteran's spine 
disability has been manifested by range of motion findings 
which are characterized as no more than moderate in severity.  

The medical records from S. Koelbel, M.D. at Braintree 
Medical Associates reveal that in December 1999 the range of 
motion studies showed that forward flexion of the veteran's 
lumbar spine was from 0 to 30 degrees, extension was from 0 
to 10 degrees, bending to the right side was from 0 to 15 
degrees, and bending to the left side was from 0 to 5 
degrees.  

In January 2000, the range of motion findings revealed that 
the veteran had forward flexion of the lumbar spine from 0 to 
75 degrees, extension of the lumbar spine from 0 to 30 
degrees, and bending to the left and bending to the right 
side from 0 to 20 degrees.  In February 2000, the range of 
motion findings show that the veteran had forward flexion of 
the lumbar spine from 0 to 40 degrees, extension from 0 to 20 
degrees, and bending to the left and right side from 0 to 20 
degrees.  Additional range of motion studies in March 2000 
shows that the veteran had forward flexion of the lumbar 
spine from 0 to 60 degrees, extension from 0 to 30 degrees, 
and bending to the left and the right side from 0 to 30 
degrees.  In April 2000, the range of motion findings show 
that the veteran had forward flexion of the lumbar spine from 
0 to 50 degrees, extension from 0 to 30 degrees, and bending 
to the left and right side from 0 to 30 degrees.  

On VA examination, dated in June 2001, the range of motion 
findings reveal that the veteran had forward flexion of the 
lumbar spine from 0 to approximately 80 degrees, extension 
from 0 to approximately 25 degrees, "lean" was from 0 to 
approximately 35 degrees, bilaterally, and he was able to 
rotate the lumbar spine from 0 to approximately 45 degrees.  

On VA examination, dated in October 2004, the range of motion 
studies reveal that the veteran had slight decreased range of 
motion: flexion of the lumbar spine was from 0 to 75 degrees, 
backward extension was described as normal, from 0 to 30 
degrees, lateral flexion was from 0 to 30 degrees, and 
rotation was from 0 to 30 degrees.  

On VA examination, dated in January 2006, the examiner stated 
that the veteran complied rapidly without hesitation in 
performing repetitive flexion and extension of the 
thoracolumbar spine, obtaining 90 degrees of flexion along 
with full extension and further hyperextension from 0 to 20 
degrees.  Lateral flexion was performed from 0 to 30 degrees 
on the left side and from 0 to 40 degrees on the right side.  
He also demonstrated excellent rotation of the trunk and 
thorax on the fixed pelvis, permitting 40 degrees to the left 
side and 50 degrees on the right side.  

In view of the foregoing, the Board determines that the 
medical evidence does not demonstrate that the veteran's 
lumbar spine disability is manifested by severe limitation of 
motion.  While the records from S. Koelbel, M.D. show the 
most severe findings of limitation of motion of the lumbar 
spine, the evidence as a whole points to no more than 
moderate limitation of motion.  Thus, the symptoms which are 
attributable to the service-connected lumbar spine disability 
do not meet the criteria for the next higher rating of 40 
percent under Diagnostic Code 5292.  In fact, recent 
examinations reveal near normal to normal range of motion of 
the lumbar spine.  (See VA examinations reports, dated in 
June 2001, October 2004, and January 2006).  

The Board also finds that the veteran is not entitled to the 
next higher rating under Diagnostic Codes 5235-5243, General 
Rating Formula for Disease and Injury of the Spine (the 
complete criteria is listed in detail above).  Clearly, based 
on the range of motion findings stated in detail above, the 
veteran does not experience ankylosis of the spine.  (See VA 
examinations reports, dated in June 2001, October 2004, and 
January 2006).  Thus, the criteria under Diagnostic Codes 
5235-5243 are not met.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).  

The Board also considered the extent to which the service-
connected lumbar spine disability is manifested by symptoms 
that meet the criteria for the next higher rating of 40 
percent under Diagnostic Code 5293, Intervertebral Disc 
Syndrome, prior to the regulatory change which became 
effective on September 23, 2002.  The complete criteria are 
dated in detail above.  The medical records associated with 
his work-related injury show that he is diagnosed as having 
sciatica and L5 disc herniation on the left side.  

The December 1999 magnetic resonance imaging (MRI) report 
from South Shore Regional MRI Center shows that the veteran 
had a clinical history of left lower radiculopathy.  The 
report states that the veteran suffers from right paracentral 
disc herniation L5-S1 displacing and deforming the origin of 
the left S1 root sleeve, increased from an examination that 
was performed in May 1996, and small left paracentral bulge 
L4-5 contacting the origin of the left L5 root sleeve, 
unchanged from an earlier examination.  Additional non-VA 
medical treatment records from Hanover Chiropractic Health 
Care, dated through March 2001, in pertinent part, show that 
the veteran complained of low back pain due to his work load 
during the Easter holiday. He received treatment for several 
problems, to include treatment for low back pain, left 
buttock pain, and left buttock spasm.  

On VA examination, dated in June 2001, the examiner stated 
that physical examination showed that the veteran experienced 
discomfort in his buttock and upper thigh when performing the 
straight leg raising test.  He was diagnosed as having 
chronic low back pain, slowly improving, and a history of 
sciatica of the left leg, secondary to L5-S1 paracentral disc 
herniation on the right which was impacting the left S1 root 
sleeve, as well as a left paracentral bulge.  It is at the 
L4-5 level contacting origin of the left L5 root sleeve.  

On VA examination dated in October 2004, in terms of 
neurologic findings, the examiner stated that the veteran did 
not suffer from radiculopathy involving the legs and that he 
had excellent neurological ankle jerks and reflexes.  The 
January 2005 Report of Contact shows that the veteran failed 
to report to a VA MRI, which was scheduled in October 2004.  
On VA examination dated in January 2006, in terms of 
neurological findings, the examiner stated that stated that 
the veteran appeared to suffer from mild calf muscle atrophy 
involving his left leg, which by history is the site of his 
episode of left sciatica over the past years.  The veteran 
was diagnosed as having chronic recurrent lumbosacral sprain 
and mild left lumbar radiculopathy.  

In view of the foregoing evidence that pertains to the 
pertinent neurological findings, the Board concludes that the 
evidence does not demonstrate that the veteran's lumbar spine 
disability is manifested by IVDS which is severe with 
recurring attacks, with intermittent relief.  Thus, the 
veteran's symptoms which are attributable to the service-
connected spine disability do not meet the criteria for the 
next higher rating of 40 percent under Diagnostic Code 5293.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board also considered whether the service-connected 
lumbar spine disability is manifested by symptoms that meet 
the criteria for the next higher rating of 40 percent under 
Diagnostic Code 5293 (effective beginning September 23, 
2002).  The complete criteria are stated in detail above.  In 
view of the definition of incapacitating episodes which is 
also stated in detail above, the Board concludes that the 
lumbar spine disability does not meet the criteria for the 
next higher rating of 40 percent when the disability is 
evaluated on the total duration of incapacitating episodes 
over the last 12 month.  There is no evidence which tends to 
show that he has experienced incapacitating episodes having a 
total duration of at least four weeks but less than 6 weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 1 (2002).  

Under Diagnostic Code 5293, the criteria also provide that 
IVDS is evaluated by combining separate evaluations of its 
chronic orthopedic and neurologic manifestations under 
38 C.F.R. § 4.25.  The second note (Note 2) of the criteria 
provides that when evaluating IVDS on the basis of chronic 
manifestations, evaluate orthopedic and neurologic 
disabilities separately using evaluation criteria for the 
most appropriate Diagnostic Codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 2 (2002).  The complete criteria 
are stated in detail above.  

In this regard, the Board notes that the veteran's symptoms 
do not include chronic orthopedic manifestations which will 
produce a rating higher than 20 percent, as the medical 
evidence shows that he has essentially experienced near 
normal to normal range of motion of the lumbar spine since 
the initial grant of service connection.  In terms of 
neurologic findings, the evidence shows that the neurologic 
manifestations of the veteran's spine disability include a 
history of sciatica in the left leg, secondary to herniated 
disc and residual ruptured disc of L5-S1, moderate calf 
muscle atrophy involving the left lower leg, and intermittent 
mild left lumbar radiculopathy (See VA examination reports, 
dated in June 2001, October 2004, and January 2006).  

The evidence of record does not show that the veteran's 
service-connected spine disability is manifested by 
neurologic symptoms, which are compensable.  38 C.F.R. 
§ 4.124a (2005).  

Thus, when the Board combines the veteran's orthopedic 
impairment with his neurological impairment, a combined 
rating higher than 20 percent does not result.  38 C.F.R. 
§§ 4.25, 4.71a, Diagnostic Codes 5293 (2002).  Based on the 
foregoing evidence, as it pertains to IVDS, the Board 
concludes that entitlement to the next higher rating of 40 
percent is not warranted under Diagnostic Code 5293 
(effective beginning September 23, 2002).  

The Board also considered whether the veteran's service-
connected spine disability is manifested by symptoms that 
meet the criteria for the next higher rating of 40 percent 
under the Diagnostic Code 5243, IVDS (effective beginning 
September 26, 2003).  The complete criteria are stated in 
detail above.  For the reasons explained in detail above, the 
criteria for the next higher rating of 40 percent are not met 
since the evidence does not show that the veteran has 
experienced incapacitating episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

As a final consideration, the Board considered whether the 
veteran's service-connected lumbar spine disability is 
manifested by symptoms that meet the criteria for the next 
higher rating of 40 percent under Diagnostic Code 5295.  The 
complete criteria are stated in detail above.  The evidence 
does not demonstrate that the veteran suffers from severe 
lumbosacral strain, as there is no evidence of record that 
shows that the veteran suffers from lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion.  

In fact, the June 2001 VA examination shows that the veteran 
presented for examination in no acute distress, he had a 
steady gait, he had forward flexion of the lumbar spine from 
0 to approximately 80 degrees, and he essentially related 
that he did not experience an arthritic changes.  While it is 
noted that he experienced poor lower lumbar motion, he did 
not experience loss of lateral motion.  In October 2004, 
physical examination revealed a normal lordotic curve and he 
had only a slight decrease on forward flexion of the spine.  
In January 2006, the examiner stated that the veteran did not 
give the impression that he experienced any type of 
discomfort, the veteran had a normal stance and gait, and 
there was no evidence of cervical list.  Thus, the Board 
concludes that the symptoms attributable to the service-
connected lumbar spine disability do not meet the criteria 
for the next higher rating of 40 percent under Diagnostic 
Code 5295 (2002).  

The Board finds that the veteran's symptoms do meet the 
criteria for the next higher rating under any applicable 
Diagnostic Code.  

III.  Conclusion

The Board concludes that the objective evidence of record 
does not demonstrate that the symptoms attributable to the 
service-connected lumbar spine disability meet the criteria 
for an initial higher disability rating under the old or the 
new criteria that pertain to disabilities of the spine.  

On VA examination, dated in October 2004, the examiner stated 
that a higher rating should be assigned under the DeLuca 
provisions, in view of the recurrence of the veteran's low 
back pain and the requirements of his employment position as 
a police officer, which include prolonged walking or 
standing.  In this regard, the Board considered the extent to 
which the veteran experiences functional loss, due to limited 
or excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use).  Considering the foregoing evidence in light 
of the entire medical record, the Board concludes that the 
evidence does not show pain on use or during flare-ups, which 
results in such additional functional impairment that would 
warrant an initial rating higher than 20 percent for the 
service-connected lumbar spine disability.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Note that in the veteran's January 2003 Substantive Appeal, 
he argues that he is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) due to multiple interferences 
with his employment during the time he was placed on no 
lifting restrictions, light duty, and 4 hour work days due to 
chronic low back pain.  He explained that he was essentially 
forced to leave his employment at the grocery store due to 
the interference.  In this regard, the Board has considered 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1); however, the evidence of record does not 
demonstrate that the symptoms resulting from the service-
connected lumbar spine disability result in marked 
interference with earning capacity or employment beyond the 
interference that is contemplated by the assigned evaluation, 
or that the spine disability has necessitated frequent 
periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1) 
(2003); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an initial increased rating, higher than 20 
percent, for the service-connected lumbar spine disability, 
thus, the claim must be denied.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to an initial increased rating, higher than 20 
percent, for a low back disability is denied.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


